Citation Nr: 0125491	
Decision Date: 10/30/01    Archive Date: 11/05/01	

DOCKET NO.  96-50 762	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder.

2. Entitlement to service connection for a cardiac 
disability, claimed as a heart murmur.

3.  Entitlement to service connection for a chronic thyroid 
disorder.

4.  Entitlement to service connection for residuals of 
hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to May 
1991.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from June 1992 and April 1994 rating 
actions.  

During the course of the current appeal, a number of issues 
have been addressed, and final action taken.  The sole issues 
remaining for appellate review are those listed on the title 
page of this decision.  

The issues of service connection for a cardiac disability 
(claimed as a heart murmur) and a chronic thyroid disorder 
are the subject of the REMAND portion of this decision, 
below.  


FINDINGS OF FACT

1. A bilateral wrist disorder was not shown present in 
service, and is not currently objectively demonstrated.  

2. The veteran currently exhibits no residual disability as a 
result of her inservice hepatitis B.



CONCLUSIONS OF LAW

1. A bilateral wrist disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R.        § 
3.303 (2001).

2. Chronic residuals of hepatitis B were not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001);         38 C.F.R. 
§ 3.303 (2001).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records discloses that the 
veteran was hospitalized in November and December 1974 with a 
2-week history of nausea, weight loss, anorexia, vomiting, 
myalgias, dark urine, and light stools.  She had reportedly 
been seen for physical evaluation on the day of admission, at 
which time she was noted to have bile and urobilinogen in the 
urine, as well as elevated liver function tests.  At the time 
of admission, she denied exposure to known cases of 
hepatitis, drug abuse, transfusions, and eating shellfish in 
the past several months.  On examination, there was evidence 
of scleral icterus.  The abdomen was flat, and the spleen was 
unable to be felt.  The liver edge was palpable and tender 
3 centimeters below the right costal margin.  Urinalysis on 
admission showed 1+ positive for bile, with 6 Ehrlich units 
of urobilinogen.  Alkaline phosphatase was 220, with an LDH 
of 487, and total bilirubin of 5.8.  The SGOT was greater 
than 300 on admission, and peaked at 2,100, gradually 
decreasing over the hospital course to 26.  LDH decreased to 
a discharge level of 163.  During her hospital course, the 
veteran was treated with bed rest and routine hepatitic 
precautions, resulting in a stable hospital course.  She was 
subsequently felt to have reached maximum hospital benefit, 
and was discharged to her home on convalescent leave.  In 
early December, she was reexamined and found to have a liver 
that was palpable only at the costal margin.  She was not 
icteric, and was much improved, with evidence of only minimal 
malaise.  She was felt to have recovered sufficiently to 
return to full duty.  The pertinent diagnosis was acute viral 
hepatitis, Type B, resolved.  

Following a hepatitis profile in October 1988, the veteran 
was described as having the antibody to hepatitis B.  It was 
therefore determined that she did not need "Heptavax."  

During the course of hospitalization for an unrelated medical 
problem in March 1991, the veteran's history was notable for 
an episode of viral hepatitis, without sequelae.  

Clinical records from February to May 1990 show treatment of 
the veteran for various right wrist problems.  During the 
course of outpatient treatment, she complained of right wrist 
pain for an extended period of time.  Physical examination 
showed full dorsiflexion and palmar flexion, though with 
significant pain on ulnar deviation.  At the time of 
examination, radial deviation did not "bother" her.  Slight 
tenderness was noted over the ulnar styloid in the region of 
the transjugular fibrocartilage complex (TFCC).  Right wrist 
X-rays were within normal limits.  The clinical impression 
was a "most likely" degenerative tear of the TFCC, and she 
was placed in a cock-up splint.  She was also noted to be 
"coming off" crutches and advancing to a cane, which might 
significantly improve her dysfunction.  It was planned for 
the veteran to be maintained on medication, with 
consideration of a future wrist arthrogram in order to rule 
out a TFCC tear.  

An early February 1990 arthrogram of the veteran's right 
wrist was normal.  She continued to complain of pain along 
the lateral aspect of the wrist.  There was a very palpable 
click, in addition to limitation in dorsiflexion/palmar 
flexion of approximately 15 to 20 degrees in both directions 
due to pain.  

A May 1990 bone scan of the veteran's right wrist was 
consistent with mild inflammation; there was no specific 
fracture or degenerative arthritis.  The veteran's pain was 
note to have improved overall.  

In February 1991, Magnetic Resonance Imaging (MRI) was 
recommended.  The provisional diagnosis was rule-out ulnar 
sided wrist degeneration, questionable tear of the TFCC on 
the right.  

Post service, on VA general medical examination of February 
1992, the veteran gave a history of hepatitis, allegedly the 
result of striking her hand on an infected needle in service.  
According to the veteran, she had experienced no sequelae 
since that episode, which included jaundice and light stools.  
On examination, the abdomen was soft, without evidence of 
masses or enlarged organs, or any jaundice or edema.  She 
complained of bilateral wrist strain which she attributed to 
having to use a cane as a result of painful feet.  On 
examination, the wrists appeared normal in all respects, with 
normal range of motion, and no abnormal swelling or edema.  
X-rays of wrists revealed no significant pathological 
findings.  The pertinent diagnoses were history of hepatitis, 
without sequelae; and causalgia of both wrists, due to cane 
use, without impaired function.  

On VA general medical examination of March 1994, the veteran 
gave a history of hepatitis in 1974, for which she was 
hospitalized.  On current examination, the abdomen was soft 
and non-tender, with no organomegaly or palpable masses.  The 
pertinent diagnosis was history of hepatitis.  On orthopedic 
examination, the veteran voiced long-standing complaints of 
bilateral wrist pain, though at present her wrists were "not 
bothering her."  Current examination of both wrists showed 
5/5 grip strength.  Motor and sensory innervation were intact 
to medial, radial and ulnar distributions.  Palmar flexion 
was to 80 degrees, and dorsiflexion to 40 degrees.  Ulnar and 
radial deviation were to 40 degrees each, which was 
considered to be bilateral and symmetrical.  The pertinent 
diagnosis was bilateral wrist examination for which the 
veteran had no complaints at this time; normal orthopedic 
examination."  

II.  Analysis

The veteran in this case seeks service connection for a 
bilateral wrist disorder, as well as for claimed chronic 
residuals of inservice hepatitis B.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service Connection for Residuals of Hepatitis B

In this case, the veteran received treatment for a confirmed 
case of viral hepatitis, Type B, in service in 1974.  
However, that episode was acute and transitory in nature and 
resolved without residual disability.  At the conclusion of 
the veteran's hospitalization for treatment of that 
disability, she received a diagnosis of "acute" viral 
hepatitis, Type B, "resolved."  Following a hepatitis profile 
in October 1988, it was noted that her laboratory studies 
showed evidence of the antibody to hepatitis B, and that she 
therefore did not need "Heptavax."  On subsequent service 
hospitalization for an unrelated medical problem in March 
1991, there was no evidence of any sequelae of her previous 
episode of hepatitis.  Subsequent VA examinations in February 
1992 and March 1994 confirmed this conclusion, showing no 
evidence whatsoever of any residuals of the inservice 
hepatitis.  

The Board has taken into consideration the veteran's 
contentions regarding the existence of certain "residual 
disability" attributable to her inservice hepatitis.  Based 
on the aforementioned, however, and absent current evidence 
of chronic residuals of the inservice hepatitis B, the Board 
is unable to reach a favorable determination in this matter.  
As the preponderance of the evidence is against the claim for 
service connection for residuals of hepatitis B, the appeal 
is denied.  

Service Connection for a Bilateral Wrist Disorder

With respect to the issue of service connection for a 
bilateral wrist disability, the Board first notes that the 
service medical records as well as the post-service medical 
records are all completely negative for findings or diagnoses 
of any left wrist disability.  The Board concedes that, on a 
number of occasions in service, the veteran received 
treatment for various right wrist complaints.  However, as of 
the time of a VA general medical examination in February 
1992, there were present only subjective complaints of pain, 
while actual clinical findings were normal on physical 
examination, and X-rays were normal.  A subsequent VA 
orthopedic examination in March 1994 was likewise negative 
for pertinent clinical wrist pathology, and the wrists were 
diagnosed as normal on examination.  

Based on such findings, and absent current evidence of a 
chronic disability of either wrist, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral wrist disorder, and the 
appeal is denied.  

In reaching these determinations, the Board has given due 
consideration to the recently-enacted provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), as those provisions have an 
impact upon the adjudication of the veteran's current claims.  
However, following a thorough review of the record, the Board 
is satisfied that the VA has met the "duty to assist" and 
"notice" provisions contained in the VCAA, in particular, 
regarding the development of all facts pertinent to the 
veteran's current claims.  The Board finds that the VA has 
made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims, 
including the scheduling of various VA examinations.  
Moreover, the record reflects that the veteran has been 
informed of the requirements for establishing entitlement to 
service connection for the various disabilities at issue.  
The veteran has not identified any additional evidence which 
she or the VA might procure in support of her claims.  Under 
such circumstances, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist her 
mandated by the aforementioned legislation.  


ORDER

Service connection for a bilateral wrist disorder is denied.  
Service connection for residuals of hepatitis B is denied.  


REMAND

The veteran seeks service connection for a chronic thyroid 
disorder and a cardiac disability, claimed as a "heart 
murmur."  Appellate review discloses that, on various 
occasions in service, the presence of a functional (heart) 
murmur, as well as an "enlarged" thyroid gland was noted.  
During hospitalization in service in January and February 
1989, the veteran's goiter was described as "questionable," 
and there was no evidence of any murmur.  On VA general 
medical examination of February 1992, a thyroid profile was 
within normal limits, and the veteran's thyroid was not 
enlarged.  That same examination showed no evidence of any 
heart murmur.  However, on subsequent VA general medical 
examination in March 1994, a murmur was once again present, 
as was some enlargement of the veteran's thyroid.  The 
pertinent diagnosis noted was euthyroid goiter, "chemically 
and clinically euthyroid."  

Based on the aforementioned, the Board is of the opinion that 
further development of the evidence is required prior to a 
final adjudication of the veteran's claims for service 
connection for a chronic thyroid disorder and a cardiac 
disorder, claimed as a heart murmur.  More specifically, it 
is at this time unclear whether the veteran currently suffers 
from a chronic thyroid disability.  Similarly unclear is 
whether the veteran's heart murmur is the result of some 
incident or incidents of her active service, or, rather, a 
developmental anomaly unrelated to that period of service.  

As noted above, during the pendency of this appeal, the VCAA 
was enacted.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires the VA to notify a 
claimant and his representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant, and which part, if any, the 
VA will attempt to obtain on behalf of the claimant.  

In light of the above, and because of the change in law 
brought about by the VCAA, a REMAND in this case is required.  
Accordingly, this case is REMANDED to the RO for the 
following actions:  

1. Any pertinent VA or other inpatient or 
outpatient records of medical 
treatment of the veteran subsequent to 
February 2001 should be obtained by 
the RO and associated with the claims 
folder.  The veteran should be 
requested to sign necessary 
authorizations for the release of any 
non-VA medical records to the VA.

2. The veteran should then be afforded 
additional VA examinations by 
appropriate specialists in order to 
more accurately determine the exact 
nature and etiology of her claimed 
thyroid and cardiac disorders.  All 
pertinent symptomatology and clinical 
findings should be reported in detail.  
Following completion of the cardiac 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
cardiac pathology, to include a heart 
murmur, and, if so, whether it is at 
least as likely as not that such 
pathology is the result of any 
incident the veteran's military 
service.  In answering these 
questions, the examiner should 
distinguish, to the extent possible, 
between an acquired heart disorder, 
and the presence of any 
congenital/developmental heart 
disability.  All such information and 
opinions, when obtained, should be 
associated with the claims folder.  
With respect to the veteran's claimed 
thyroid disorder, the appropriate 
examining specialist should 
specifically comment as to whether the 
veteran currently suffers from chronic 
thyroid pathology, and, if so, whether 
it is at least as likely as not that 
such pathology had its origin during 
the veteran's military service.  Such 
information and opinions, when 
obtained, should be associated with 
the claims folder.  The claims folder 
and a separate copy of this Remand 
Order must be made available to and 
reviewed by each examiner prior to 
conduction and completion of each 
examination, and each examiner should 
state for the record that these have 
been reviewed.

3. The RO should then review the claims 
folder and ensure that all 
notification and development action 
required by the VCAA and implementing 
regulations has been completed.

4. Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a chronic thyroid 
disorder and a cardiac disorder, 
claimed as a heart murmur.  

If the benefits sought on appeal have not been granted, the 
veteran and her representative should be furnished an 
appropriate Supplemental Statement of the Case which contains 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  Thereafter, the case should be returned to the Board 
for further appellate consideration.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals





